Citation Nr: 0812889	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
feet, as due to cold injury.

2. Entitlement to service connection for arthritis of both 
hands, as due to cold injury.

3. Entitlement to a compensable disability rating for 
residuals of a fracture of the ring finger of the right hand.

4.  Entitlement to a compensable disability rating for 
chronic, mild dermatophytosis of the feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1950 to January 
1951, from March 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued noncompensable 
disability ratings for residuals of a right ring finger 
fracture and chronic, mild dermatophytosis of the feet and 
denied service connection for arthritis of both feet and both 
hands, as due to cold injury. 

In a statement dated on December 20, 2005 and received on 
January 11, 2006, the veteran stated that he would not be 
able to attend his videoconference hearing.  His request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2007).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  The veteran was sent a statement of the case (SOC) in 
September 2005; however, the Diagnostic Codes including the 
criteria for a higher disability rating for his service-
connected bilateral foot and right hand disabilities were not 
included in the SOC.  On remand, the veteran should be 
provided with notice that includes the criteria necessary for 
a higher disability rating for his service-connected right 
hand and bilateral foot disabilities, which are service-
connected under Diagnostic Codes 5230 and 7813, respectively.

The veteran contends that he has arthritis in his hands and 
feet as a result of cold exposure while in the service in 
Korea, and that his service-connected residuals of a right 
ring finger fracture and chronic, mild dermatophytosis of the 
feet warrant compensable disability ratings.  It appears that 
the veteran has been undergoing ongoing treatment for his 
feet and hand conditions.  On remand, the AOJ should attempt 
to obtain any missing medical records.

The veteran underwent a VA skin examination for his service-
connected dermatophytosis of the feet in September 2004.  The 
examiner noted that the veteran had cold sensitivity and 
tenderness in his feet that can be found with chronic cold 
injury damage in many patients.  The examiner noted that he 
had evidence of vascular damage and poor circulation in his 
feet, and that he had diabetes which could be contributing to 
these symptoms.  The examiner believed that the veteran would 
be warranted to have a cold injury examination in the future 
and that his bilateral foot condition was more likely than 
not related to cold injury from his tour of duty in Korea.  

In addition, the most recent examinations for the veteran's 
service-connected residuals of a right ring finger fracture 
and chronic, mild dermatophytosis of the feet are in 
September 2004; the veteran has indicated that these 
conditions have worsened.  

In the interest of fulfilling the duty to assist, the veteran 
should be afforded VA examinations of his hands and feet to 
determine if he has residuals of in-service cold injuries, to 
include arthritis, and also to determine the current severity 
of his service-connected disabilities of the right hand and 
feet.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
the criteria of Diagnostic Codes 5230 and 
7813, pertaining to his right hand and 
bilateral foot disabilities, 
respectively, (4) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (5) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  The claims file 
must include documentation that the AOJ 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the appellant to 
identify all health care providers that 
have treated him for his bilateral foot 
and hand conditions.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
appellant to be afforded examination(s), 
by the appropriate specialist(s), to 
offer an opinion as to whether the 
veteran has cold injuries to his hands or 
feet that are related to cold exposure in 
service.  In addition, the examiner(s) 
should determine the nature and extent of 
his service-connected bilateral foot and 
right hand disabilities. The claims file, 
this remand and any additional medical 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination, and the report(s) should so 
indicate.  

With regard to the veteran's claimed cold 
injuries to his hands and feet, the 
examiner should offer an opinion as to 
whether the veteran has a disability 
resulting from cold injuries in his hands 
or feet, to include arthritis.  If a 
disorder is found to be due to cold 
injuries, the examiner should opine 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder(s) is etiologically related 
to his time in service and, if arthritis 
is found, whether it manifested within 
one year of his separation from active 
duty.  The examiner should clearly 
distinguish between the symptomatology of 
any disorders that are a result of cold 
injuries and the effects of the veteran's 
diabetes, especially on his feet.  All 
indicated tests and studies, to include 
X-rays, should be undertaken.  

In terms of the veteran's chronic, mild 
dermatophytosis of the feet, the examiner 
is to assess the nature and severity of 
the veteran's dermatophytosis of the feet 
in accordance with the latest AMIE 
worksheet for rating skin disorders.  The 
examiner should note the percentage of 
the entire body and the exposed areas of 
the body that are affected by the 
veteran's skin disorder and how often the 
veteran's service-connected 
dermatophytosis of the feet has required 
topical therapy or systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs over the prior 12 
month period. 

In terms of the veteran's residuals of a 
fracture of the right ring finger, the 
examiner is to assess the nature and 
severity of the veteran's right hand 
disability in accordance with the latest 
AMIE worksheet for rating hand disorders.  
The examiner should note any limitation 
of motion of the ring finger, including 
whether range of motion is effected by 
pain.

The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion(s) 
expressed.  If the requested medical 
opinion(s) cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all applicable laws and 
regulations, and Diagnostic Codes.  They 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



